In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                            No. 02-21-00277-CV

KENT SCRIBNER AND FORT WORTH        §    On Appeal from the 141st District
INDEPENDENT SCHOOL DISTRICT,             Court
Appellants

V.

JENNIFER TREGER, FOR HERSELF AND
AS NEXT FRIEND OF M.T. AND T.T.;
TODD DANIEL, FOR HIMSELF AND AS
NEXT FRIEND OF HIS MINOR
CHILDREN; JANE DOE, FOR HERSELF
AND AS NEXT FRIEND OF HER MINOR     §    of Tarrant County (141-327449-21)
CHILDREN; AND KERRI REHMEYER,
FOR HERSELF AND AS NEXT FRIEND OF
HER MINOR CHILDREN, Appellees

AND

JASON SMITH, INDIVIDUALLY AND AS
NEXT FRIEND OF S.S., Appellant

V.                                  §    March 10, 2022

JENNIFER TREGER, FOR HERSELF AND
AS NEXT FRIEND OF M.T. AND T.T.;
TODD DANIEL, FOR HIMSELF AND AS
NEXT FRIEND OF HIS MINOR
CHILDREN; JANE DOE, FOR HERSELF
AND AS NEXT FRIEND OF HER MINOR
CHILDREN; AND KERRI REHMEYER,
FOR HERSELF AND AS NEXT FRIEND OF            §    Memorandum Opinion by Justice
HER MINOR CHILDREN, Appellees                     Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. We affirm the portion of the trial court’s order

that denied the District Appellants’ plea to the jurisdiction as to Appellees’ TOMA

claim. We reverse the portion of the trial court’s order that denied the District

Appellants’ plea to the jurisdiction as to Appellees’ UDJA claim. Accordingly, we

vacate our September 13, 2021 order that reinstated the trial court’s September 3,

2021 temporary-injunction order, and we dissolve the trial court’s September 3, 2021

temporary-injunction order. The case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that Appellees shall pay half of the costs of this appeal, and

Appellants Kent Scribner and Fort Worth Independent School District shall pay half

of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel